Title: To Thomas Jefferson from John Adams, 18 December 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London Decr. 18 1787

Last night I received your Letter of the 12. Mr. Jarvis and  Commodore Jones are arrived here from New york both charged with large Dispatches for you. Mr. Jarvis Sent his Packet on by Col. Trumbul who departed from hence for Paris last Thursday. Comr. Jones went off a day or two ago, but both will arrive to you before this Letter. The Papers they carry, with a Renovation of your Commission at the Court of Versailles contain I presume orders and Instructions about every Thing in Holland.
As my Dismission from the Service arrived at the Same time, not a word has been said to me. Nevertheless Nil Americanum Alienum, and I have the honour to agree with you in Your opinion of the Propriety of keeping good our Credit in Holland. I should advise therefore that the Interest on Mr. Fizeaux’s Loan at least should be paid, and the Creditors requested to wait for their Capitals till further orders can be obtained from Congress. If they will not consent to that, I would pay them Principal and Interest provided there is Money enough in the hands of our Bankers and neither you nor they have received contrary orders. No Authorities from me will be necessary. Your own Letter to Messrs. Willinks and Vanstapherst will be sufficient. But if they make any difficulty, which I cannot conceive for want of any orders from me, I will send them.
You have received Authority to negotiate the Redemption of our unfortunate Countrymen in Algiers. To you therefore I send a Petition which I received from them a few days ago. With the highest Regard, I am Dear Sir your most obedient and most humble Servant,

John Adams


N.B. The Letter which Colo. Trumbull will deliver addressed to Count Sarsfield, may be sent to his hotel as the Count is on the point of departure for Paris. On referring to a resolve of Congress of the 11th. of october 1787. I find the interest of the foreign debt and that part of the principal due in 1788. has commanded their attention and I suppose put in proper train for operation. Yours, J. Adams

